*569Order, Supreme Court, New York County (George J. Silver, J.), entered April 6, 2012, which granted defendants’ motion for a change of venue from New York County to Ulster County, unanimously affirmed, without costs.
Plaintiff properly commenced this action arising from a motor vehicle accident in New York County based on the corporate defendant’s place of business (CPLR 503 [a]). However, the court providently exercised its discretion in granting defendants’ motion to change venue for the convenience of material witnesses (CPLR 510 [3]). Defendants showed that the New York State trooper who responded to the scene of the accident in Ulster County was willing to testify, but would be extremely inconvenienced by having to travel to New York County (see Henry v Central Hudson Gas & Elec. Corp., 57 AD3d 452 [1st Dept 2008]). Moreover, most of the medical records and witnesses are located in Ulster County (see Lopez v Chaliwit, 268 AD2d 377 [1st Dept 2000]; Abulhasan v Uniroyal-Goodrich Tire Co., 232 AD2d 219 [1st Dept 1996]). Concur — Andrias, J.P., Friedman, Acosta, DeGrasse and Freedman, JJ.